Citation Nr: 1328135	
Decision Date: 09/04/13    Archive Date: 09/10/13

DOCKET NO.  09-41 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than September 4, 2009, for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, to include as secondary to herbicide exposure and/or to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1966 to July 1969.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied service connection for hypertension, and from a September 2009 rating decision that granted service connection for PTSD, rated 30 percent, effective September 4, 2009.

As an initial matter, the Board notes that the January 2008 rating decision also denied, in pertinent part, service connection for PTSD.  The Veteran filed a notice of disagreement (NOD) with that determination and the RO, as noted above, later issued a September 2009 rating decision granting service connection for that claim.  The United States Court of Appeals for Veterans' Claims (Court) has held that the "award of service connection consist[s] of a full award of benefits on the appeal initiated by . . . [an NOD] . . . and that effective-date elements or issues require[] a separate NOD in order for them to be placed in appellate status for the first time."  Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Here, the Veteran did not file an NOD with the September 2009 rating decision.  However, in a September 2009 statement of the case (SOC), the Veteran was advised that because his award of service connection for PTSD was not being granted from the date of his claim, the issue was now "entitlement to an effective date earlier than September 4, 2009, for service connection for [PTSD]."  He, in turn, responded with a VA Form 9, substantive appeal, that was received in October 2009.  In light of these actions, which provided the Veteran with the expectation that he had an appeal pending for an earlier effective date claim, the Board waives any jurisdictional issues as to this matter.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).

In March 2013, a Travel Board hearing was held before the undersigned.  
A transcript of this hearing is associated with the Veteran's claims file.  At the Travel Board hearing, the Veteran was granted a 60 day abeyance period for the submission of additional evidence.  38 C.F.R. § 20.709 (2012).  That period of time has lapsed and no additional evidence has been received. 

Finally, the Board notes that it has reviewed both the Veteran's physical claims file and "Virtual VA" (VA's electronic data storage system) to ensure that the complete record is considered.  At present there are no additional documents pertinent to this appeal in Virtual VA.


FINDINGS OF FACT

1.  On March 22, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he intended to withdraw his appeal seeking an effective date earlier than September 4, 2009, for the grant of service connection for PTSD; there is no question of fact or law remaining before the Board in this matter.

2.  Hypertension was not manifested in service or in the first postservice year, and the preponderance of the evidence is against a finding that the Veteran's current hypertension is related to his service, to include as due to his exposure to herbicide agents therein, or was caused or aggravated by his service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  Regarding the matter of the effective date assigned for the Veteran's award of service connection for PTSD, the criteria for withdrawal of an appeal by the appellant are met; the Board has no further jurisdiction in this matter.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).

2.  Service connection for hypertension, to include as secondary to herbicide exposure and/or to service-connected diabetes mellitus, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012), 3.310 (as in effect prior to Oct. 10, 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Regarding the matter of the effective date assigned for the Veteran's award of service connection for PTSD, given his expression of intent to withdraw his appeal in this matter, further discussion of the impact of the VCAA on this matter is not necessary.

Regarding the Veteran's claim of service connection for hypertension, he was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  Specifically, July 2007 and March 2008 letters explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  These letters also informed him of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs), service personnel records, and pertinent postservice treatment records have been secured and associated with the claims file.  His statements in support of the claim are also of record.  After a careful review of such statements, the Board has concluded that no available, pertinent evidence has been identified that remains outstanding.  

Also, the Veteran was afforded a VA medical examination in May 2008.  The Board finds this examination to be adequate because, as will be shown below, it was based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because it describes the claimed disabilities in sufficient detail to allow the Board to make a fully informed determination.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting that VA must provide an examination that is adequate for rating purposes).  Notably, neither the Veteran nor his representative has asserted that the May 2008 VA examination was inadequate.  

The Veteran was also provided an opportunity to set forth his contentions during a March 2013 hearing before the undersigned.  The Court has held that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a Veterans Law Judge has a duty to explain fully the issues and a duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The transcript reflects that at the March 2013 Travel Board hearing, the undersigned set forth the issues to be discussed at the hearing, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the Veteran's claim.  As noted in the Introduction, the Board granted a 60 day abeyance period for the submission of additional evidence.  This was granted after the Veteran was advised of what additional evidence would be beneficial to his claim; he did not respond.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.102(c)(2), nor have they identified any prejudice in the conduct of the hearing.

The Veteran has not identified any pertinent evidence that remains outstanding.  Accordingly, VA's duty to assist is met and the Board will address the merits of the claims.

B. Legal Criteria, Factual Background, and Analysis

The Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

I.  Earlier effective date for the award of service connection for PTSD

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his authorized representative and must be in writing (except for appeals withdrawn on the record at a hearing).  38 C.F.R. § 20.204(b).

At the March 22, 2013 Travel Board hearing, the Veteran testified that he wished to withdraw his appeal seeking an effective date earlier than September 4, 2009, for the grant of service connection for PTSD.  Hence, there is no allegation of error of fact or law for appellate consideration on this claim.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter, and the appeal is dismissed.

II.  Hypertension

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For certain chronic diseases (including hypertension), service connection may be established on a presumptive basis if they are manifested to a compensable degree in a specified period of time postservice (one year for hypertension).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Generally, to substantiate a claim of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 
13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A disorder may also be service connected if the evidence of record shows that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b).  A demonstration of continuity of symptomatology is an alternative method of demonstrating the second and/or third elements discussed above.  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

Service connection may be established on a secondary basis for a disability that is proximately due to, or the result of, or aggravated by a service-connected disease or injury.  Establishing service connection on a secondary basis requires: 
(1) competent evidence (a medical diagnosis) of a current disability (for which secondary service connection is sought); (2) evidence of a service connected disability; and (3) competent evidence that the current disability was either 
(a) caused or (aggravated) by the service connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Effective October 10, 2006, 38 C.F.R. § 3.310 was revised to implement the Allen decision.  The revised 38 C.F.R. § 3.310 institutes additional evidentiary requirements that must be satisfied before aggravation may be conceded and service connection granted.  In essence, it provides that in an aggravation secondary service connection scenario, there must be medical evidence establishing a baseline level of severity of disability prior to when aggravation occurred, as well as medical evidence showing the level of increased disability after aggravation occurred.  As the Veteran's claim was pending prior to the effective date of the revised 38 C.F.R. § 3.310, the Board will consider the version in effect prior to October 10, 2006, as it is more favorable to the claimant.  See Kuzma v. Principi, 341 F. 3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's service personnel records show that he served in the Republic of Vietnam from July 1967 to July 1968 as a track vehicle mechanic.  His STRs are silent for any complaints, findings, treatment, or diagnoses related to high blood pressure or hypertension.  On June 1969 service separation physical examination report, clinical evaluations of the Veteran's heart and vascular system were normal.  His blood pressure was recorded as 112/66.  In the accompanying report of medical history, the Veteran reported having a history of low blood pressure that was considered "ok. now" by a physician.  He did not report having a history of high blood pressure.  In a June 1969 statement, it was noted that the Veteran had undergone a separation medical examination more than three working days prior to his departure from place of separation, and that to the best of his knowledge, the only change noted to his medical condition was a report of tonsillitis.  

May 2005 to January 2008 VA treatment records show that at the time of a May 2005 history and physical, the Veteran was noted as having a history of hypertension.  In April 2006, it was noted that the Veteran was borderline diabetic although there had been no formal diagnosis or treatment yet.  In August 2006, the Veteran was advised of the implications of a diagnosis of diabetes mellitus and referred for diabetic education.  In April 2007, he underwent an Agent Orange examination wherein he was noted to have diabetes mellitus and hypertension.  After the examination, the Veteran was referred to a veterans agent to discuss a claim for Agent Orange related diabetes.  It was explained to the Veteran that the "only [service connected] disability he currently may have [that was relatable to] Agent Orange [was] Type II [diabetes mellitus]."

On March 2007 VA examination (for diabetes mellitus), the examiner reviewed the Veteran's VA treatment records and noted that the Veteran had started seeking VA outpatient medical care in late 2005 and that labs were first checked in 2006 when elevated glucose was found.  The Veteran reported that when he was seen by a private physician in 2004 for hypertension and gout, he underwent diagnostic testing but was not told he had diabetes.  The Veteran's hypertension was noted to have been diagnosed "around 2004."

Based on the foregoing, there is no evidence that the Veteran's current high blood pressure/hypertension was manifested in service or to a compensable degree in the first year following his discharge from active duty.  Consequently, service connection for hypertension on the basis that such became manifest in service and persisted, or on a presumptive basis (as a chronic disease under 38 U.S.C.A. § 1112), is not warranted.  Notably, the Veteran has not alleged (nor has he submitted competent evidence to show) that he has suffered from high blood pressure or hypertension continuously since service.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

Instead, the Veteran provides alternative theories of entitlement to the benefit sought.  First, he claims his hypertension is causally related to his exposure to Agent Orange in service.  The law provides that, if a veteran was exposed to an herbicide agent during service, certain listed diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  The list of diseases afforded this presumptions was expanded by August 2010 amendment to 38 C.F.R. § 3.309(e) to include chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease.  Ischemic heart disease includes, but is not limited to, "acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina."  This amendment is applicable to claims received by VA on or after August 31, 2010, and to claims pending before VA on that date, as well as certain previously denied claims.  See 75 Fed. Reg. 52,202 (Aug. 31, 2010).

Although there is evidence that the Veteran served in Vietnam and thus is presumed to have been exposed to herbicides, hypertension is not listed among the diseases enumerated under 38 C.F.R. § 3.309(e); consequently, the herbicide presumptive provisions of 38 U.S.C.A. § 1116 do not apply as to that disability.  See also 
75 Fed. Reg. 52,202 (Aug. 31, 2010) (explaining that since the term, "ischemic heart disease," refers only to heart disease, it does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke).  

The United States Court of Appeals for the Federal Circuit has nevertheless determined that a claimant who suffers from a disability that is not listed among those for which presumptive service is afforded based on exposure to Agent Orange is not precluded from establishing service connection for such disability as due to Agent Orange exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  There is, however, no competent evidence in the record of a possible nexus between the Veteran's hypertension and Agent Orange exposure.  As noted, at the Veteran's April 2007 Agent Orange examination, although he was noted to have hypertension, the only disability that his physician felt could possibly be related to herbicide exposure was diabetes mellitus.  The Veteran's statements relating his hypertension to herbicide exposure in service are not competent evidence, as he is a layperson, and lacks the training to opine regarding medical causation in this matter; whether a disease/condition is related to Agent Orange exposure is a complex medical question, and is not capable of resolution by lay observation.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court).  To the extent that the Veteran has asserted that he was told by VA clinicians or other healthcare providers that his hypertension is related to his exposure to Agent Orange in service, he has not identified the specific individuals who purportedly provided such an opinion nor has provided any statements from such individuals.  Indeed, as noted above, the Veteran was provided 60 days after this March 2013 Board hearing to provide such evidence and none was submitted to VA.  Additionally, his treatment records are silent for such an opinion.  

The Veteran's second alternative theory of entitlement is that his hypertension is due to his service-connected diabetes mellitus.  According to the Veteran's VA treatment records, he was already noted to have a history of hypertension at the time of his diabetes mellitus diagnosis.  Although subsequent treatment records also indicate that the Veteran likely had diabetes mellitus prior its actual date of diagnosis, there is no indication in the record that it was manifest but not diagnosed prior to the onset of his hypertension.  Significantly, at the Veteran's March 2007 VA examination (for diabetes mellitus), he reported that when he was seen by a private physician in 2004 for hypertension, he underwent diagnostic testing but was not told he had diabetes mellitus at that time.  Thus, the record shows that the Veteran's hypertension pre-dated his service-connected diabetes mellitus and is incapable of having been caused by the latter disability.  However, service connection for hypertension may still be established if it is shown that such disability was aggravated by the Veteran's diabetes mellitus.

The only medical opinion that addresses the question of secondary service connection is that of a May 2008 VA examiner who opined that the Veteran's hypertension was not caused or aggravated by his service-connected diabetes mellitus.  In explanation, the examiner stated that the record clearly showed that the Veteran's diagnosis of hypertension preceded his diabetes mellitus by two years, and that there was no evidence of increase in his medication or worsening of his hypertension subsequent to the diabetes mellitus diagnosis.  As this opinion was by a physician assistant (who is qualified to provide it) and cosigned by a physician, was based on a physical examination of the Veteran and a review of the entire claims file, and includes an explanation of the rationale for the opinion, it has substantial probative value.  It is also supported by the Veteran's VA treatment records which frequently note that his hypertension is adequately controlled by medication.  Furthermore, there is no competent evidence to the contrary; thus, the opinion is persuasive.  

The Veteran's own statements relating his hypertension to his service-connected diabetes mellitus are not competent evidence.  As was previously noted, he is a layperson and lacks the training to opine regarding medical etiology; the question of whether one disability may be etiologically related to another is one that is medical in nature and may not be resolved by mere lay observation.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Hypertension is a disease of the vascular system and the record does not show that the Veteran has training or education in this medical field.  The Board again notes that he has not submitted any medical evidence to support his claim despite the opportunity to do so.

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for hypertension, to include as secondary to herbicide exposure and service-connected diabetes.  Accordingly, it must be denied.

ORDER

The appeal seeking an effective date earlier than September 4, 2009, for the grant of service connection for PTSD is dismissed.

Service connection for hypertension, to include as secondary to herbicide exposure and/or to service-connected diabetes mellitus, is denied.



____________________________________________
Paul Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


